Citation Nr: 1114180	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right shoulder bursitis.

2.  Entitlement to service connection for a skin condition, claimed as residual to an allergic reaction.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO granted the Veteran's claim for service connection for right shoulder bursitis, assigning an initial disability rating of 10 percent, and denied his claim for service connection for a skin condition.  The Veteran has appealed the issue of entitlement to a higher initial evaluation, as well the denial of service connection.  In December 2009, the Board remanded the claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2009, the Board remanded these claims.  The Board directed that any pertinent VA records dated since April 2009 be obtained, and that the Veteran be afforded an examination of his right shoulder.  That same month, the Veteran was sent a duty to assist letter which states, "We have obtained copies of treatment records from the Birmingham VA Medical Center dated April 2009 to the present." 

In fact, the claims file does not currently contain any VA treatment reports dated after April 2009 (other than a January 2010 VA examination report and an addendum).  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an attempt should be made to obtain all relevant treatment reports dated after April 2009.  

With regard to the claim for a skin disorder, as noted in the Board's December 2009 remand, in May 2006, the Veteran submitted a statement clarifying that his skin symptoms were related to an allergic reaction that was treated and diagnosed while he was on active duty.  He is essentially maintaining he has a current skin condition that is a residual of that in-service allergic reaction.  The Board further noted that the Veteran filed a separate claim for service connection for an allergic reaction, and that in September 2007, the RO denied that claim.  That decision was not appealed, and is final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  

By way of history, the Veteran's service treatment reports show that he received several treatments for urticaria and hives in 2003; his June 2004 separation examination report shows that his skin was clinically evaluated as normal.  As for the post-service medical evidence, the only treatment for skin symptoms is found in an April 2005 report, which notes urticaria.  A July 2005 VA examination report shows that the Veteran complained of intermittent red rashes, however, on examination, he did not have a rash or any lesions, and there was no relevant diagnosis.  A May 2008 private treatment report notes that a skin examination was negative, and that he did not have any lesions, rashes, or abrasions.  

In December 2009, the Board remanded this claim.  The Board essentially noted that although the Veteran had been afforded a VA examination in July 2005, that he had no skin symptoms at that time.  The Board stated that a remand was required so that he could be afforded an examination when his symptoms were active.  Citing Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994). 

In January 2010, in response to the Board's remand, the Veteran was afforded a VA examination of his skin.  The examination report states that the Veteran reported a history of one to three episodes of skin symptoms per year, manifested by itching, swelling, and erythema on his neck, buttocks, lower abdomen, and inner thighs.  He described his symptoms as "intermittent with remissions."  However, on examination, there was no current urticaria, and no other skin symptoms were noted.  The "diagnosis" was urticaria.  In an addendum, dated in February 2010, the examiner stated that the Veteran's urticaria was most likely caused by his service.  

As the Veteran was not shown to have any active skin symptoms during his January 2010 VA examination, the etiological opinion warrants no probative value, and a remand is required because the Board's December 2009 remand instructions were not fully complied with.  Stegall; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  In this regard, under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the Veteran was treated for skin symptoms in 2003, but he was not shown to have skin symptoms upon separation from service the following year, and the only post-service medical evidence of skin symptoms is found in a private report that is dated about six years ago.  No skin symptoms were shown in either of his VA examination reports, dated in 2005 and 2010.  Given the foregoing, the etiological opinion in the February 2010 addendum only confuses the issue of whether the Veteran currently has a skin disorder.  Id. 

Accordingly, on remand, the Veteran should be afforded another examination of his skin, to include an etiological opinion, if, and only if, he is determined to have a diagnosed skin condition.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for right shoulder symptoms, and skin symptoms, after April 2009 (i.e., after the most recent treatment reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any and all diagnosed skin conditions.  The claims folder should be made available to, and reviewed by, the examiner, and the examiner should state that the Veteran's C-file has been reviewed in association with the examination.  

The examiner should identify all skin conditions found. If, and only if, the Veteran is found to currently have one or more diagnosed skin disorders, indicate whether any diagnosed skin condition found is at least as likely as not  (i.e., a probability of 50 percent or greater) related to the Veteran's service.  

Inform the examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The rationale for any opinion expressed should be provided in a legible report.

Also advise the Veteran that should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea pedis examination during active stage of the disorder).

Advise the Veteran that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on his claim.

3.  If either of the benefits sought on appeal are not granted in full, the AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


